Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21       Page 1 of 18 PageID 10230



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  US MEDICAL NETWORKS LLC,                §
                                          §
         Plaintiff,                       §
                                          §
  v.                                      §        Civ. Action No. 3:19-cv-01848-N
                                          §
  BIOFIRE DIAGNOSTICS LLC,                §
                                          §
         Defendant.                       §


   PLAINTIFF US MEDICAL NETWORKS LLC’S MOTION FOR SANCTIONS AND
                      BRIEF IN SUPPORT THEREOF



                                      Julie Pettit
                                      State Bar No. 24065971
                                      JPettit@PettitFirm.com
                                      THE PETTIT LAW FIRM
                                      2101 Cedar Springs, Suite 1540
                                      Dallas, Texas 75201
                                      Telephone: (214) 329-0151

                                      Michael K. Hurst
                                      State Bar No. 10316310
                                      mhurst@lynnllp.com
                                      Sara Hollan Chelette
                                      State Bar No. 24046091
                                      schelette@lynnllp.com
                                      Yaman Desai
                                      Texas Bar No. 24101695
                                      ydesai@lynnllp.com
                                      LYNN PINKER HURST
                                      & SCHWEGMANN, LLP
                                      2100 Ross Avenue, Suite 2700
                                      Dallas, Texas 75201
                                      Telephone: (214) 981-3800

                                      ATTORNEYS FOR PLAINTIFF
                                      US MEDICAL NETWORKS, LLC



 PLAINTIFF’S MOTION FOR SANCTIONS                                               PAGE i
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                                                   Page 2 of 18 PageID 10231



                                                        TABLE OF CONTENTS


 I.         INTRODUCTION .................................................................................................................. 1

 II.        SUMMARY ............................................................................................................................ 2

 III. RELEVANT FACTUAL BACKGROUND ........................................................................... 4

       A.      Curt Caldwell Reaches Out to USMN. ............................................................................... 4

       B.      BioFire Obtains and Files a False Declaration of Curt Caldwell and a Misleading
               Certificate of Conference. ................................................................................................... 6

       C.      A New Third-Party Declaration further undermines Caldwell’s statements. ..................... 7

       D.      BioFire Signs a Misleading Certificate of Conference. ...................................................... 8

 IV. ARGUMENTS AND AUTHORITIES................................................................................... 9

       A.      Legal Standard. ................................................................................................................... 9

       B.      BioFire Submitted the False Caldwell Declaration Without Reasonable Inquiry. ........... 10

       C.      Even After Presented With Evidence Contradicting the Caldwell Declaration, BioFire
               Refused to Withdraw It’s Motion. .................................................................................... 12

       D.      Requested Relief. .............................................................................................................. 13

 V.         CONCLUSION ..................................................................................................................... 13




 PLAINTIFF’S MOTION FOR SANCTIONS                                                                                                         PAGE ii
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                                               Page 3 of 18 PageID 10232



                                                 TABLE OF AUTHORITIES

 Cases

 Brooks v. United Dev. Funding III, L.P., No. 4:20-cv-00150-O, 2020 WL 6132226 (N.D. Tex.
   May 27, 2020) ............................................................................................................................. 9

 Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S. 120 (1989) ................................................... 9

 Skidmore Energy, Inc. v. KPMG, 455 F.3d 564 (5th Cir. 2006)................................................... 12

 Worrell v. Houston CAN! Academy, 287 F. App’x 320 (5th Cir. 2008) ......................................... 9

 Worrell, 287 F. App’x at 325 ........................................................................................................ 11

 Rules

 FED. R. CIV. P. 11(b) ....................................................................................................................... 9

 FED. R. CIV. P. 11(c)(1) ................................................................................................................... 9




 PLAINTIFF’S MOTION FOR SANCTIONS                                                                                                    PAGE iii
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                   Page 4 of 18 PageID 10233



            Plaintiff US Medical Networks LLC (“USMN”) submits its Motion for Sanctions (the

 “Motion”) pursuant to Federal Rule of Civil Procedure 11 because Defendant BioFire Diagnostics

 LLC (“BioFire”) made false statements to the Court in its own Motion for Sanctions (Dkt. No.

 171, “BioFire’s Motion”) and repeatedly refused to withdraw its motion even after USMN’s

 counsel provided BioFire’s counsel with documents, notes, verbal assurances and declarations

 demonstrating that BioFire cannot have a good faith basis for its allegations.

                                            I.   INTRODUCTION

            BioFire’s Motion is largely based on the declaration1of Curt Calwell, a former BioFire

 executive who was terminated by BioFire and is one of the most critical witnesses in this matter.

 His declaration is filled with statements that are demonstrably false. BioFire’s counsel was

 provided with documentary evidence including counsel’s contemporaneous notes from their call

 with Mr. Caldwell, that, at a minimum, would force a reasonable attorney to question the veracity

 of the declaration and withdraw any motion for sanctions based on same. Further, BioFire not

 only failed to satisfy its meet-and-confer obligations imposed by the Court’s local rules, but misled

 the Court in its Certificate of Conference, implying that it did somehow satisfy such obligations.

            Accordingly, BioFire violated Rule 11(b) when it made false and misleading statements to

 the Court. BioFire then doubled down on its sanctionable conduct when it refused to withdraw or

 otherwise correct its false statements after USMN’s counsel (1) repeatedly gave BioFire’s counsel

 an opportunity to correct the violation, (2) provided BioFire’s counsel with documents and

 contemporaneous notes demonstrating that it cannot have a good faith basis for its allegations, (3)

 outlined in a telephone call with BioFire’s counsel how the statements contained in its motion were

 false and misleading, and (4) provided declarations from both co-lead counsel for USMN that



 1
     See Dkt. No. 172, Ex. C (Caldwell Decl.).


 PLAINTIFF’S MOTION FOR SANCTIONS                                                              PAGE 1
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                  Page 5 of 18 PageID 10234



 contradicted those statements. Further, USMN has recently obtained and produced a declaration

 from Rochelle Glassman, a non-party witness, whose statements completely undermine BioFire’s

 position and further demonstrate Mr. Caldwell’s declaration in support of BioFire’s motion is false.

        The Court will recall that this is not BioFire’s first time to break the rules. On January 7,

 2020, the Court ordered BioFire to pay USMN’s costs resulting from BioFire’s discovery

 misconduct. Further, the Court ordered BioFire to re-produce its corporate representatives at the

 courthouse for another deposition—requiring that it be supervised by the Court. See Dkt. No. 42.

 (“The Court further ORDERS that the depositions will take place in the jury room of Judge Ada

 Brown’s chambers.”) (emphasis added). BioFire apparently remains undeterred. Here, BioFire is

 not only again wasting the Court’s and the Parties’ time and resources, but has gone further by

 misleading the Court. As such, BioFire’s Motion should be struck, USMN should be compensated

 for its fees incurred in dealing with this issue, and BioFire’s counsel, including Mr. Aaron

 Charfoos, should be sanctioned by the Court for (again) refusing to play by the rules.

                                        II.     SUMMARY

        The gist of BioFire’s Motion is that USMN engaged in sanctionable conduct by essentially

 presenting a false proposed declaration to Mr. Caldwell after he had offered to sign the declaration

 that had been meticulously worded exactly as Mr. Caldwell stated. Mr. Caldwell is an individual

 who was recently fired by BioFire (after being deposed by USMN in this case). On or about

 October 27, 2020, Mr. Caldwell, without any prompting by USMN, sent repeated voicemails and

 texts to USMN’s principal, Terry McBride. Mr. Caldwell subsequently made statements to USMN

 to the effect that BioFire, through its counsel, influenced his deposition testimony and directly

 contradicted BioFire’s defenses in this case. In complying with its discovery obligations, USMN

 soon informed BioFire that Mr. Caldwell contacted USMN representatives and USMN voluntarily




 PLAINTIFF’S MOTION FOR SANCTIONS                                                             PAGE 2
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                            Page 6 of 18 PageID 10235



 produced the texts and voicemails from Mr. Caldwell, as well as the draft declaration presented to

 Mr. Caldwell.

         BioFire alleges that USMN’s counsel misled Mr. Caldwell and pressed him for privileged

 information. Yet BioFire made no meaningful attempt to investigate the accuracy of Mr.

 Caldwell’s statements. Moreover, as discussed herein, BioFire filed its Motion with evidence that

 directly contradicts Mr. Caldwell’s own statements. And BioFire continues to pursue its Motion

 despite being provided with notes taken by USMN’s counsel and two declarations signed by its

 attorneys that contradict Mr. Caldwell’s declaration. The notes were taken contemporaneously

 with USMN’s meeting with Mr. Caldwell and distributed to USMN representatives soon after that

 meeting. At a minimum, the contemporaneous notes of USMN’s counsel clearly raise doubt about

 the veracity of what BioFire now claims to be sanctionable conduct.2 Because BioFire refuses to

 further inspect the veracity of the statements by, e.g., a second deposition of Mr. Caldwell, it

 remains, at best, willfully ignorant of the truth. Most importantly, it does not have a good faith

 basis for its Motion as required by Rule 11(b).

         BioFire further misled the Court in its certificate of conference. Mr. Charfoos states that

 “pursuant to Rule 7.1(b)” he properly conferred with USMN’s counsel on the substance of

 BioFire’s Motion. In reality, Mr. Charfoos never mentioned filing a Motion for Sanctions to

 USMN’s counsel. This is additional evidence of BioFire’s less-than-candid conduct before the

 Court and should not be ignored.




 2
  Notably, USMN invited BioFire to also produce any contemporaneous notes or similar evidence, but to date, BioFire
 has refused to do so. This should not be lost on the Court.


 PLAINTIFF’S MOTION FOR SANCTIONS                                                                          PAGE 3
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                 Page 7 of 18 PageID 10236



                       III.    RELEVANT FACTUAL BACKGROUND

        Curt Caldwell Reaches Out to USMN.

        In late October 2020, Mr. Caldwell contacted USMN’s Terry McBride on several

 occasions. See Ex. 1 at ¶¶ 2-3, APP 4-5. After numerous voicemails, Mr. McBride agreed to

 speak with Mr. Caldwell, at which time Mr. Caldwell inquired about a separate business

 opportunity and repeatedly apologized for BioFire’s treatment of USMN. See id. at ¶ 4, APP 5-6.

        Following these conversations, Mr. Caldwell agreed to speak with USMN’s counsel,

 Michael Hurst and Julie Pettit regarding USMN’s dispute with BioFire. See Ex. 2 at ¶ 2, APP 11.

 When they first spoke on November 3, 2020, Mr. Hurst asked Mr. Caldwell if any agreements

 with BioFire prohibited him from talking to USMN, and Mr. Caldwell assured Mr. Hurst there

 were no such agreements. Mr. Hurst also instructed Mr. Caldwell not to discuss privileged

 information. See Ex. 3 at ¶ 3(c), APP 61. At no point during the conversation did Mr. Caldwell

 discuss communications with BioFire’s counsel, and at no point did Mr. Hurst or Ms. Pettit believe

 they were receiving information that was privileged. See id. ¶ 3(d), APP 61.

        Mr. Caldwell provided information regarding BioFire’s relationship with McKesson,

 including how the relationship ended. See APP 18 (Ex. A to Pettit Decl.). Mr. Caldwell also

 commented on his reluctance to pursue a BioFire agreement with Hansa Medical Groupe, a

 customer USMN had entered into an agreement with shortly before BioFire terminated its contract

 with USMN because he did not feel right about it and told senior BioFire executives same. Id.

 Additionally, Mr. Caldwell vouched for the value USMN brought to BioFire. Id. These statements

 are entirely inconsistent with Mr. Caldwell’s deposition.

        During the phone call, Ms. Pettit took detailed notes of the conversation. See APP 18 (Ex.

 A to Pettit Decl.). At the end of the call, Mr. Caldwell stated that he was willing to sign a

 declaration attesting to the information he was providing to USMN’s counsel. See Ex. 2 at ¶ 3(i),


 PLAINTIFF’S MOTION FOR SANCTIONS                                                           PAGE 4
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                    Page 8 of 18 PageID 10237



 APP 13. Ms. Pettit said she would draft a declaration based on her notes and in his own words,

 and Mr. Caldwell agreed to a follow-up phone call to go over the declaration. See id.

        On a subsequent phone call on November 5th, Ms. Pettit read the draft declaration to Mr.

 Caldwell line by line. See Ex. 2 at ¶ 5, APP 13. She explained that USMN wanted to make sure

 the declaration was accurate and in Mr. Caldwell’s own words. See id. After each sentence, Ms.

 Pettit stopped to ask Mr. Caldwell if he had any revisions. See id. And Mr. Caldwell did have

 several revisions and changes, which were incorporated. See id. At the end of the call, Ms. Pettit

 again verified that the information in the draft declaration was accurate. See id. at ¶ 6. Mr. Caldwell

 confirmed that the draft declaration was accurate and stated that he would sign it the same day.

 See id., APP 14.

        After the call, Ms. Pettit provided the draft declaration to Mr. Caldwell, asking Mr.

 Caldwell to “[p]lease review it again and make sure everything is accurate.”




 APP 33 (Ex. B to Pettit Decl.) (emphasis added). The same day, Mr. Hurst similarly told Mr.

 Caldwell, “I believe [the draft declaration] tracks your words.” See APP 101 (Ex. D to Hurst

 Decl.). Ultimately, Mr. Caldwell declined to sign the declaration, informing USMN’s counsel that

 he did not “want to be involved” with BioFire and “wanted to move on.” See id. at APP 103.

 Tellingly, Mr. Caldwell never indicated to USMN’s counsel that any of the information contained

 in the draft declaration was inaccurate. See id.


 PLAINTIFF’S MOTION FOR SANCTIONS                                                                PAGE 5
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                  Page 9 of 18 PageID 10238



        After Mr. Caldwell declined to sign the draft declaration, USMN filed its Motion for Leave

 to Depose Mr. Caldwell. (Dkt No. 165). USMN also produced to BioFire its communications with

 Mr. Caldwell, including those of USMN’s counsel.

        BioFire Obtains and Files a False Declaration of Curt Caldwell and a Misleading
        Certificate of Conference.

        In response to USMN’s Motion for Leave, and without conferring with USMN, BioFire

 filed its Motion for Sanctions (Dkt. No. 171) relying, in large part, on the Caldwell Declaration,

 which directly contradicts much of the information Mr. Caldwell provided to USMN’s counsel.

 See Dkt. No. 172 at 185–88. For example, Mr. Caldwell told USMN’s counsel that the split

 between BioFire and McKesson was contentious. See APP 18 (Ex. A to Pettit Decl.). However,

 the Caldwell Declaration states the opposite. See Caldwell Decl. ¶ 9.

        In addition to these contradictions, the Caldwell Declaration contains numerous false

 statements, including:

                I explained [to USMN’s counsel] that some of the conversations,
                including relating to McKesson, the termination of USMN and the
                decision not to speak with Hansa, were discussions that involved
                BioFire’s counsel Meredith Krannich and I said so; (Id. ¶ 5)

                At no point did either Ms. Pettit or Mr. Hurst ask me not to review
                [sic] attorney client communications; (Id.)

                [A]t no point had Ms. Pettit or Mr. Hurst ever told me that they were
                going to prepare a declaration or would ask me to sign one. (Id. ¶ 6).

 In addition to the false statements contained in the Caldwell Declaration, BioFire’s Motion states

 USMN “knew that Mr. Caldwell refused to sign its self-serving declaration, saying the declaration

 ‘was generally not true and did not reflect what we had discussed.’” (Dkt. No. 171 at 14 (quoting

 Caldwell Decl. ¶ 8)). That, by itself, is inconsistent with Mr. Caldwell’s texts to counsel for

 USMN:




 PLAINTIFF’S MOTION FOR SANCTIONS                                                           PAGE 6
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                Page 10 of 18 PageID 10239




 (See Dkt. No. 172 at 191). Here, Mr. Caldwell tells USMN counsel that he wanted to “move on”—

 not that the declaration was inaccurate. He did the opposite.

        A New Third-Party Declaration further undermines Caldwell’s statements.

        Three weeks after signing the declaration filed with this Court, Mr. Caldwell was once

 again discussing the litigation. This time, on December 23, 2020, he sought to help a third party

 by having the third party join USMN in its litigation—against BioFire. USMN has recently

 obtained a declaration from Rochelle Glassman, who is the CEO of a third-party company who,

 similar to USMN, sold BioFire instruments along with ancillary services. See Ex. 6 at ¶¶ 5-7, APP

 116-17. Indeed, documents obtained from BioFire in this litigation indicate



                                                                            See Ex. 7, APP 123.

        In any event, and as explained by Ms. Glassman, she received a call in November of 2019

 from BioFire’s Senior Vice President of Sales and Marketing and BioFire’s Vice President of Legal

 Affairs to inform her that her company’s partnership with BioFire was being terminated because of

 this litigation with USMN. See Ex. 6 at ¶ 12(a), APP 118.

        Further, after being fired himself, on December 23, 2020, Mr. Caldwell told Ms. Glassman

 to contact Terry McBride because her company had the same case as USMN’s and that maybe

 they could “join forces.” See Ex. 6 at ¶ 12(b), APP 118. This new information, of course, directly


 PLAINTIFF’S MOTION FOR SANCTIONS                                                           PAGE 7
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21              Page 11 of 18 PageID 10240



 contradicts Mr. Caldwell’s declaration attached to BioFire’s Motion that merely reiterates the

 “party line” that BioFire terminated its agreement with USMN because of overdue invoices.

        Finally, Ms. Glassman’s declaration shows that (a) Mr. Caldwell thought that BioFire was

 dishonest (Ex. 6 at ¶ 19, APP 121), (b) that Mr. Caldwell thought that Ms. Glassman’s company

 and USMN were “synergistic” in that they were both wronged by BioFire (Ex. 6 at ¶ 20, APP 121),

 and (c) Mr. Caldwell actually referred Mr. Glassman to USMN to explore possible litigation

 against BioFire (Ex. 6 at ¶ 21, APP 121-22).

        BioFire Signs a Misleading Certificate of Conference.

        BioFire’s Motion contains the following Certificate of Conference:




        Yet counsel for BioFire never once—in writing or by phone—mentioned a Motion for

 Sanctions. As such, Mr. Charfoos’ Certificate of Conference misleads the Court that BioFire

 somehow complied with Local Rule 7.1(b). In truth, Mr. Charfoos never mentioned a motion for

 sanctions.

        After BioFire filed its Motion for Sanctions, USMN’s counsel requested a conference with

 BioFire’s counsel to discuss these false statements and the Certificate of Conference. On that

 December 15th conference call, USMN’s counsel emphasized the falsity of Mr. Caldwell’s


 PLAINTIFF’S MOTION FOR SANCTIONS                                                        PAGE 8
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                  Page 12 of 18 PageID 10241



 statements and the fact that BioFire had never conferred with USMN. Specifically, USMN’s

 counsel explained that had BioFire conferred with USMN prior to filing its Motion for Sanctions,

 BioFire would have learned the truth regarding communications between Mr. Caldwell and

 USMN’s counsel. See Ex. 2 at ¶ 9, APP 14. USMN’s counsel even offered to provide BioFire

 with contemporaneous notes and communications to evidence that Mr. Caldwell had submitted a

 false declaration to the Court. See id. at ¶ 11, APP 15. USMN has since provided BioFire with

 the contemporaneous notes disproving Mr. Caldwell’s affidavit. But BioFire appears to have no

 interest in the truth.

         USMN’s counsel asked BioFire to withdraw its Motion for Sanctions, which is based on

 false testimony. See Ex. 2 at ¶ 9, APP 14. BioFire’s counsel refused. See id.

                          IV.     ARGUMENTS AND AUTHORITIES

     A. Legal Standard.

         Rule 11 requires that pleadings, written motions, and other papers filed with the Court be

 certified that “to the best of the person’s knowledge, information, and belief, formed after an

 inquiry reasonable under the circumstances . . . the factual contentions have evidentiary support[.]”

 FED. R. CIV. P. 11(b); see Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S. 120, 126 (1989)

 (Under Rule 11, an attorney has a “nondelegable responsibility” to “personally . . . validate the

 truth and legal reasonableness of the papers filed[.]”). “An attorney has a duty to conduct a

 reasonable inquiry into the facts and law of a case at the time at which she affixes her signature on

 any papers to the court.” Brooks v. United Dev. Funding III, L.P., No. 4:20-cv-00150-O, 2020 WL

 6132226, at *2 (N.D. Tex. May 27, 2020) (internal quotations omitted). The Court may impose

 appropriate sanctions against any attorney or party responsible for a violation of Rule 11. Worrell

 v. Houston CAN! Academy, 287 F. App’x 320, 325 (5th Cir. 2008); FED. R. CIV. P. 11(c)(1).




 PLAINTIFF’S MOTION FOR SANCTIONS                                                              PAGE 9
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                           Page 13 of 18 PageID 10242



     B. BioFire Submitted the False Caldwell Declaration Without Reasonable Inquiry.

         BioFire’s Motion for Sanctions and the Caldwell Declaration contain numerous

 contentions that are demonstrably false. The false allegations detailed above are not just without

 evidentiary support; they are directly contradicted by both information USMN could have

 provided to BioFire if it had only asked, and by the very documents BioFire submitted in support

 of its Motion for Sanctions. It was objectively unreasonable for BioFire to file its Motion for

 Sanctions without conferring with USMN’s counsel and without conducting a true investigation

 into the validity of the assertions contained in the Caldwell Declaration. Because BioFire lacked

 reasonable basis for its filing, sanctions are warranted.

         BioFire’s Motion for Sanctions and the Caldwell Declaration each contain numerous false

 contentions regarding statements USMN’s counsel allegedly made or failed to make. For example,

 through the Caldwell Declaration, Mr. Caldwell claims he “explained [to USMN’s counsel] that

 some of the conversations . . . were discussions that involved BioFire’s counsel Meredith

 Krannich” and “[a]t no point did either Ms. Pettit or Mr. Hurst ask me not to review [sic] attorney

 client communications.” (Caldwell Decl. ¶ 5). At best, BioFire and its counsel conducted only a

 sham investigation into the validity of these statements. And they continued to avoid the truth

 when they failed to confer with USMN regarding its Motion for Sanctions.3 Had BioFire simply

 conferred with USMN or conducted a reasonable investigation prior to filing, it would have learned

 that USMN’s counsel drafted the declaration “based [on] what [Mr. Caldwell] told [USMN’s

 counsel];” that USMN’s counsel “read the draft declaration to Mr. Caldwell—line by line;” that



 3
  BioFire’s sole attempt to confer on its Motion for Sanctions was a lengthy November 17, 2020, email on largely
 unrelated topics that concluded with: “Can you confirm that: 1) Prior to USMN, Mr. Pettit, Mr. McBride or opposing
 counsel’s discussion with Mr. Caldwell, Mr. Caldwell was instructed not to reveal attorney-client privileged
 communications and he did not do so; and 2) opposing counsel did not reveal any confidential communications to
 anyone who has not already been designated under the Protective Order?” See Ex. 4, APP 109. At no time did BioFire
 even mention the possibility of filing a motion for sanctions.


 PLAINTIFF’S MOTION FOR SANCTIONS                                                                         PAGE 10
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                  Page 14 of 18 PageID 10243



 USMN’s counsel “explained to [Mr. Caldwell] that [USMN] wanted to make sure the declaration

 was correct and that it was in his words;” and that “Mr. Caldwell confirmed [] that everything

 included in the declaration was true and accurate.” See Ex. 2 at ¶¶ 5-6, APP 13-14.

        Moreover, despite its attempt to mislead this Court in its Certificate of Conference, BioFire

 failed to confer with USMN. But worse, BioFire did not even need to confer with USMN to

 determine that it had filed false statements, because statements contained in both filings are

 contradicted by the very documents BioFire filed in support of its Motion for Sanctions. For

 instance, BioFire’s Motion for Sanctions states that USMN “knew that Mr. Caldwell refused to

 sign its self-serving declaration, saying the declaration ‘was generally not true and did not reflect

 what we had discussed.’” (Dkt. No. 171 at 14 (quoting Caldwell Decl. ¶ 8)). As stated above, this

 contention is undermined by Mr. Caldwell’s text messages informing USMN’s counsel that he

 would not sign the draft declaration because he did not “want to be involved” with BioFire and

 “wanted to move on.” (See Dkt. No. 172 at 191).

        Similarly, BioFire’s Motion for Sanctions repeatedly insinuates that USMN’s counsel

 knowingly drafted an inaccurate declaration. (See Dkt. No. 171 at 14–16). And the Caldwell

 Declaration further claims that “at no point had Ms. Pettit or Mr. Hurst ever told me that they were

 going to prepare a declaration or would ask me to sign one.” (Caldwell Decl. ¶ 6). But the very

 email from USMN’s counsel sending Mr. Caldwell the draft declaration states, “Attached is the

 declaration we just went over by phone. Please review it again and make sure everything is

 accurate.” (Dkt. No. 172 at 192) (emphasis added).

        Had BioFire or its counsel undertaken even minimal “reasonable pre-filing investigation”

 into the false statements contained in its Motion for Sanctions and the Caldwell Declaration, it

 would have easily determined that the statements were false. See Worrell, 287 F. App’x at 325;




 PLAINTIFF’S MOTION FOR SANCTIONS                                                             PAGE 11
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                  Page 15 of 18 PageID 10244



 Skidmore Energy, Inc. v. KPMG, 455 F.3d 564, 568 (5th Cir. 2006). However, BioFire merely

 conducted, at best, a sham investigation, seemingly doing no more than speaking with Mr.

 Caldwell and failing to undertake reasonable effort to verify his statements. BioFire and its counsel

 had ample time and opportunity to investigate the facts surrounding conversations between Mr.

 Caldwell and USMN’s counsel. Their failure to do so is unjustifiable.

    C. Even After Presented With Evidence Contradicting the Caldwell Declaration,
       BioFire Refused to Withdraw It’s Motion.

        After BioFire filed its Motion for Sanctions, USMN’s counsel repeatedly informed

 BioFire’s counsel that both the Motion for Sanctions and the Caldwell Declaration contained false

 information. USMN’s counsel further provided contemporaneous notes that undermined

 allegations contained in the Caldwell Declaration. But BioFire’s counsel is seemingly uninterested

 in gathering additional information. Instead, BioFire and its counsel continue to refuse BioFire’s

 Motion for Sanctions.

        On a December 15th conference call, USMN’s counsel reiterated numerous inaccuracies

 contained in the Caldwell Declaration and BioFire’s Motion for Sanctions. See Ex. 3 at ¶ 8, APP

 62-63. During the call, USMN’s counsel specified each of their conversations with Mr. Caldwell

 and explained that the Caldwell Declaration contained false testimony regarding Mr. Caldwell’s

 interactions with USMN’s counsel. See id.

        Repeated attempts by USMN’s counsel to provide additional information have fallen on

 deaf ears. BioFire’s refusal to heed these warnings, even after filing its Motion for Sanctions and

 the Caldwell Declaration, further underscore BioFire’s refusal to conduct any reasonable inquiry

 into the accuracy of its filings before the Court.




 PLAINTIFF’S MOTION FOR SANCTIONS                                                             PAGE 12
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                Page 16 of 18 PageID 10245



    D. Requested Relief.

        As a result of the foregoing conduct by BioFire and its counsel, USMN respectfully

 requests the following relief:

            •   An order striking or requiring BioFire to withdraw BioFire’s Response to USMN’s
                Motion for Leave to Reopen the Deposition of Curt Caldwell and BioFire’s Motion
                for Sanctions (Dkt. No. 171), as well as the Appendix in support thereof that
                contains the Caldwell Declaration (Dkt. No. 172);

            •   An award of attorneys’ fees and costs that USMN incurred in communicating with
                counsel for BioFire and responding to BioFire’s Motion for Sanctions and in
                drafting this Motion; and

            •   An award of sanctions pursuant to Rule 11.

                                     V.      CONCLUSION

        For the foregoing reasons, USMN respectfully requests that this Court grant its Motion for

 Sanctions and award any additional relief it deems just and equitable.




 PLAINTIFF’S MOTION FOR SANCTIONS                                                         PAGE 13
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21     Page 17 of 18 PageID 10246




                                    Respectfully submitted,


                                    /s/ Julie Pettit
                                    Julie Pettit
                                    State Bar No. 24065971
                                    JPettit@PettitFirm.com
                                    THE PETTIT LAW FIRM
                                    2101 Cedar Springs, Suite 1540
                                    Dallas, Texas 75201
                                    Telephone: (214) 329-0151
                                    Facsimile: (214) 329-4076

                                    Michael K. Hurst
                                    State Bar No. 10316310
                                    mhurst@lynnllp.com
                                    Sara Hollan Chelette
                                    State Bar No. 24046091
                                    schelette@lynnllp.com
                                    Yaman Desai
                                    Texas Bar No. 24101695
                                    ydesai@lynnllp.com
                                    LYNN PINKER HURST
                                    & SCHWEGMANN, LLP
                                    2100 Ross Avenue, Suite 2700
                                    Dallas, Texas 75201
                                    Telephone: (214) 981-3800
                                    Facsimile: (214) 981-3839

                                    ATTORNEYS FOR PLAINTIFF
                                    US MEDICAL NETWORKS, LLC




 PLAINTIFF’S MOTION FOR SANCTIONS                                         PAGE 14
Case 3:19-cv-01848-E-BK Document 216 Filed 01/13/21                  Page 18 of 18 PageID 10247



                             CERTIFICATE OF CONFERENCE

         The undersigned hereby certifies that counsel for USMN conferred with counsel for
 BioFire regarding this Motion, including by providing notice of the same, as required by Rule 11
 of the Federal Rules of Civil Procedure

                                             /s/ Julie Pettit
                                             Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on the following
 via ECF pursuant to the Federal Rules of Civil Procedure on January 13, 2021:

Robert W. Kantner                                 Kirsten E. Moran
JONES DAY                                         JONES DAY
2727 North Harwood Street                         77 West Wacker
Dallas, Texas 75201-1515                          Chicago, Illinois 60601
rwkantner@jonesday.com                            kmoran@jonesday.com
ATTORNEYS FOR DEFENDANT                           ATTORNEYS FOR DEFENDANT
BIOFIRE DIAGNOSTICS, LLC                          BIOFIRE DIAGNOSTICS, LLC


Aaron D. Charfoos
Adam Reich
PAUL HASTINGS
71 S. Wacker Dr.
44th Floor
Chicago, IL 60606
(312) 499-6016
aaroncharfoos@paulhastings.com
adamreich@paulhastings.com
ATTORNEYS FOR DEFENDANT
BIOFIRE DIAGNOSTICS, LLC

                                                  /s/ Julie Pettit
                                                  Julie Pettit




 PLAINTIFF’S MOTION FOR SANCTIONS                                                        PAGE 15
